I respectfully and earnestly submit that the leading opinion has misapprehended the point in the case; namely, that the railroad company, succeeding to the rights of the Cheraw  Salisbury Railroad, is entitled to a right of way of 100 feet, measuring at right angle from the center of the track, at the switchpoint, which will extend beyond the 65 feet right of way of the Cheraw  Darlington Railroad, and will include the land upon which the defendant's garage is located. The railroad company having acquired the rights of both of these companies, there is no conflict between the respective rights of way; and it follows that, at the switchpoint, the railroad company has a right of way of 100 feet on each side of the center of the track, measuring at right angle, which necessarily will include the disputed area.
I think therefore, that the petition should be granted. *Page 504